Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 17, 2018

                                      No. 04-17-00434-CV

                                       Roger WIATREK,
                                           Appellant

                                                v.

                                       Laura WIATREK,
                                           Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 14-12-0756-CVW
                        The Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellees’ motion for extension of time to file their brief is granted. We order the brief
due February 15, 2018.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court